Order filed, November 06, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00475-CV
                                 ____________

             IN THE INTEREST OF L.E.B, A CHILD, Appellant



                On Appeal from the County Court at Law No 1
                          Galveston County, Texas
                     Trial Court Cause No. 10FD0110


                                      ORDER

      The reporter’s record in this case was due November 05, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Lynnette Erskine, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM